Citation Nr: 0603541	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 
20-percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The October 2002 rating decision at issue also granted 
service connection for several disabilities as secondary to 
the veteran's diabetes and assigned noncompensable (i.e., 0 
percent) ratings for those disabilities.  He also was awarded 
special monthly compensation (SMC) based on loss of use of a 
creative organ.  But he did not appeal those ratings like he 
did for his diabetes, so this is the only claim currently 
before the Board.  38 C.F.R. § 20.200 (2005).

In September 2005, the veteran also contested the effective 
date for a 100 percent rating for postoperative residuals of 
a spontaneous bilateral pneumothorax that was assigned in a 
June 2003 rating decision pursuant to an April 2003 Board 
decision.  This claim, however, also is not currently before 
the Board.  So it is referred to the RO for appropriate 
development and consideration.  


FINDING OF FACT

The medical evidence shows the veteran's diabetes mellitus 
requires dietary restriction and more than one daily insulin 
injection, and he has various complications that are not 
compensable.


CONCLUSION OF LAW

The criteria are met for a 40 percent rating for diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.119, Diagnostic Code 
7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA also requires that VA apprise the 
veteran of whose specific responsibility - his or VA's, it 
is for obtaining the supporting evidence and that VA give him 
an opportunity to submit any relevant evidence in his 
possession.  Pelegrini v. Principi, 18 Vet App 112 (2004) 
(Pelegrini II).

In this case, admittedly, the RO has not provided the veteran 
with VCAA-compliant notice.  This patent procedural due 
process violation ordinarily would require that the Board 
remand this case to the RO to provide this preliminary notice 
before deciding this appeal.

Here, though, in argument received from the veteran's 
accredited representative in January 2006, the representative 
specifically indicated that the evidence met the criteria for 
a 40 percent rating for the veteran's diabetes mellitus.  So 
inasmuch as the Board's decision herein increases the rating 
for the diabetes to 40 percent, this decision constitutes a 
full grant of the benefit sought on appeal.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (VA adjudicators must presume the 
veteran is seeking the highest possible schedular rating 
unless he and/or his designated representative, acting on his 
behalf, expressly indicates otherwise).

The Board also sees that, in an October 2003 letter, the RO 
specifically provided the veteran with an additional year to 
submit any additional pertinent evidence that had not been 
obtained before further action would be taken on his appeal.  
And neither he nor his accredited representative has 
identified any such additional evidence for consideration.

Hence, any error in failing to provide the veteran with VCAA-
compliant notice had no substantial and injurious effect or 
influence in determining the outcome of his appeal.  So this 
procedural due process error, while indeed unfortunate, was 
not prejudicial and therefore ultimately inconsequential.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2004) 
(discussing situations where VCAA notice errors may be 
rectified so as to still permit the veteran a meaningful 
opportunity to effectively participate in the processing of 
his claim by VA).


Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  


In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

VA's rating schedule provides that when diabetes mellitus is 
manageable by restricted diet alone, a 10 percent rating is 
to be assigned.  A 20 percent rating requires either insulin 
or oral hypoglycemic medication in addition to restricted 
diet.  When insulin and restricted diet, plus regulation of 
activities, are necessary to treat the condition, a 40 
percent rating is warranted.  A 60 percent evaluation 
requires treatment by those three methods, but also episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  If the diabetes 
mellitus requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities), with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, then a 100 percent 
rating is warranted.  Code 7913.  

The relevant medical evidence consists of VA clinical records 
dated from August 2001 to July 2003, plus the summaries of 
several VA hospitalizations from September 1998 through July 
2001.  Most of the outpatient records and all of the hospital 
records primarily concerned treatment for disorders other 
than diabetes mellitus.  In addition, the veteran was 
afforded VA compensation examinations in March 2000 and in 
February and March 2002.  The symptoms and clinical findings 
set forth on the compensation examination reports are 
consistent with those noted by examiners during the veteran's 
clinical visits and during his hospitalizations.  

The earliest VA record indicating the veteran was taking an 
oral hypoglycemic medication is a hospital summary dated in 
January 2000.  A clinic record dated in August 2001 states 
that two weeks previously he had had a shaking episode in a 
physician's waiting room and his blood sugar was found to be 
400.  The veteran was then started on insulin, in addition to 
the oral hypoglycemic agent.  Later in August 2001, it was 
noted that his blood sugars had remained uncontrolled and 
that he was started on insulin twice a day.  The records also 
indicate he was poorly compliant with dietary restrictions 
and even with his medications at times.  There is no evidence 
he has ever had any hypoglycemic episodes or episodes of 
ketoacidosis or that his diabetes has ever required 
hospitalization for treatment.  Although the VA clinic 
records do reflect very frequent visits during some periods, 
the frequency of those visits primarily reflects treatment of 
unrelated ailments.  Except during periods when the veteran's 
diabetes has required clinical attention for control, follow-
up by a diabetic care providers has been only intermittent.  

As noted earlier, the RO already has assigned noncompensable 
ratings for five additional disabilities that are 
attributable to the diabetes mellitus - erectile dysfunction 
and bilateral upper and lower extremity diabetic neuritis, 
i.e., affecting each hand and each foot.  And as also alluded 
to, the RO awarded SMC as well based on loss of use of a 
creative organ.  Nevertheless, there is no indication that 
any health care provider has recommended the veteran restrict 
his activities in any way.  Moreover, as recently as October 
2001, physicians were recommending that he participate in an 
exercise program.  Finally, there is no evidence of 
progressive weight loss as a result of his diabetes.  In 
fact, a hospital record in January 2001 indicates he had 
gained 40 pounds over the previous year.  In August 2003, his 
weight was 237 pounds.

The medical evidence in this case does not fit squarely into 
any of the rating categories of Code 7913.  Cf. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002) (factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.)  That said, 
consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Here, there is no evidence whatsoever that the veteran has be 
advised to avoid strenuous occupational and recreational 
activities, that he has episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice a 
month visits to a diabetic care provider, or that he has 
shown progressive loss of weight and strength.  On the other 
hand, his diabetes does require more than one daily insulin 
injection and he does have complications from the condition 
that are not compensable.  (In this regard, the Board notes 
parenthetically that the RO's assignment of those separate 
noncompensable ratings was erroneous, insofar as the note to 
Code 7913 states that noncompensable complications are to be 
considered part of the diabetic process under Code 7913.)  In 
any event, clearly, the veteran's service-connected diabetes 
mellitus produces more impairment than is contemplated by a 
20 percent rating.  However, in the absence of the 
requirement for restriction of activities, of any documented 
episodes of hypoglycemia or ketoacidosis, of any 
hospitalization for treatment of the diabetes, or of any 
progressive loss of weight or strength, the Board cannot find 
that his diabetes mellitus is commensurate with the 
impairment contemplated by a 60 percent rating or higher.  He 
is at most entitled to 40 percent, which is still appreciably 
greater than his present 20 percent rating, especially if all 
reasonable doubt is resolved in his favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability in question.  38 C.F.R. 
§ 3.321(b)(1).  Here, though, the Board believes the regular 
schedular standards adequately describe and provide for the 
veteran's disability level.  As mentioned, there is no 
indication he has ever been hospitalized specifically for 
treatment of his diabetes mellitus, much less frequently, 
since his separation from service.  Neither does the record 
reflect marked interference with his employment.  He has 
submitted no evidence of excessive time off from work due to 
this disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  


ORDER

A higher 40 percent rating, but no greater, is granted for 
diabetes mellitus subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


